PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of					:
BUSH, STEPHEN P., et al.				:
Application No.: 15/808,573				:	DECISION ON PETITION
Filed:  November 09, 2017				:
Attorney No.:	P1549-US1 				:
							
  
This is a decision on the petition filed December 18, 2020, under the unintentional provisions of 37 CFR 1.137(a), to revive the above-identified application.   

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled, "Renewed Petition under 37 CFR 1.137(a)".  No further petition fee is required for a renewed petition.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the Final Office Action mailed April 15, 2020.  The proposed reply required for consideration of a petition to revive must be a Notice of Appeal (and appeal fee required by 37 CFR 41.20(b)(2), an amendment that prima facie places the application in condition for allowance, a Request for Continued Examination and submission (37 CFR 1.114), or the filing of a continuing application under 37 CFR 1.53(b).  See MPEP 711.03(c)(III)(A)(2).  No extension of time pursuant to the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the date of abandonment of this application is July 16, 2020.  A Notice of Abandonment was mailed October 21, 2020.

A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by (1) The reply required to the outstanding Office action or notice, unless previously filed; (2) The petition fee as set forth in 37 CFR 1.17(m); (3) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this paragraph was unintentional.  The Commissioner may require additional information where there is a question whether the delay was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required pursuant to paragraph (d) of this section.

The instant petition has not satisfied requirement (1).

A proper response to a final office action consists of either: (1) an amendment that prima facie (i.e. on its face) places the application in condition for allowance; (2) a Notice of Appeal (and the required fee); (3) a Request for Continued Examination (and the required fee), or (4) a continuing application.   

However, the Examiner has determined and indicated to the undersigned that the Amendment filed December 18, 2020, does not place the application in condition for allowance.  

Accordingly, on the renewed petition, Applicant must submit either a Notice of Appeal, an RCE, or a continuing application. 

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petitions
			Commissioner for Patents
			PO Box 1450
			Alexandria VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:			571-273-8300
			Attn: Office of Petitions

By internet:		EFS-Web1 

Telephone inquiries related to this decision should be directed to Dale Hall at (571)272-3586.



/Dale A. Hall/Paralegal Specialist, OPET                                                                                                                                                                                                        



Attached:  Advisory Action






    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)